DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. The Applicant elected without traverse claims 1-4 and 12-18.

Information Disclosure Statement

2.	The Information Disclosure Statement dated 10/27/2021 is acknowledged by the Examiner. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim(s) 1-2, 12-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolin et al, US 2008/0316925 hereafter Dolin in view of Florance et al, US 2017/0236224 hereafter Florance.

As for claim 1, Dolin discloses:
A method comprising: 
transmitting, by a network connection engine in a network server, network parameters indicative of application support capabilities of the network server to an application server (Dolin, Figure 10, 1015, [0021], [0054]-[0056], [0073], Transmitting, by the transmitter of the network server, request parameters/profile data for networking services, from the network server 120 to an application server 130), 
wherein the application server hosts an application (Dolin, Figure 1, 130, [0028], The application server 130 hosts an application); 
based on the network parameters, receiving a list of application parameters from the application server, for routing data packets to the application server (Dolin, [0021], [0054]-[0056], [0070]-[0075], Based on the parameters, receiving a response of aggregated/list profile data from the application server); and 
storing the list of application parameters for being used use while routing the data packets to the application server (Dolin, Figure 1, 140, [0007], [0073], Storing the data store aggregated/list of profile/parameter data).

Dolin does not explicitly disclose the list is a prioritized list. 

However, Florance discloses the list is a prioritized list (Florance, [0042], [0044], [0062]-[0063], The ranked list).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dolin with the list is a prioritized list as taught by Florance to provide more relevant results. 

As for claim 2, Dolin does not explicitly disclose:
Providing one or more application parameters from the prioritized list of application parameters to a client device, for being used use in routing the data packets to the application server.

However, Florance discloses providing one or more application parameters from the prioritized list of application parameters to a client device, for being used use in routing the data packets to the application server (Florance, FIG. 1, [0043], Forwarding the ranked listing to the client device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dolin with providing one or more application parameters from the prioritized list of application parameters to a client device, for being used use in routing the data packets to the application server as taught by Florance to provide more relevant results. 

As for claim 12, Dolin discloses:
A network server comprising: a processor; a network connection engine coupled to the processor (Dolin, Figure 3, 320, 330, [0041], The system memory 330 coupled to the processing unit 320, wherein the network connection engine is configured to:
transmitting, by a network connection engine in a network server, network parameters indicative of application support capabilities of the network server to an application server (Dolin, Figure 10, 1015, [0021], [0054]-[0056], [0073], Transmitting, by the transmitter of the network server, request parameters/profile data for networking services, from the network server 120 to an application server 130), 
wherein the application server hosts an application (Dolin, Figure 1, 130, [0028], The application server 130 hosts an application); 
based on the network parameters, receiving a list of application parameters from the application server, for routing data packets to the application server (Dolin, [0021], [0054]-[0056], [0070]-[0075], Based on the parameters, receiving a response of aggregated/list profile data from the application server); and 
storing the list of application parameters for being used use while routing the data packets to the application server (Dolin, Figure 1, 140, [0007], [0073], Storing the data store aggregated/list of profile/parameter data).

Dolin does not explicitly disclose the list is a prioritized list. 

However, Florance discloses the list is a prioritized list (Florance, [0042], [0044], [0062]-[0063], The ranked list).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dolin with the list is a prioritized list as taught by Florance to provide more relevant results. 

As for claim 13, Dolin does not explicitly disclose:
Providing one or more application parameters from the prioritized list of application parameters to a client device, for being used use in routing the data packets to the application server.

However, Florance discloses providing one or more application parameters from the prioritized list of application parameters to a client device, for being used use in routing the data packets to the application server (Florance, FIG. 1, [0043], Forwarding the ranked listing to the client device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dolin with providing one or more application parameters from the prioritized list of application parameters to a client device, for being used use in routing the data packets to the application server as taught by Florance to provide more relevant results. 

As for claim 15, Dolin discloses:
A non-transitory computer-readable medium comprising computer-readable instructions, which, when executed by a processor (Dolin, Figure 3, 320, 330, [0041], The system memory 330 coupled to the processing unit 320) of a network server, cause the processor to: 
transmitting, by a network connection engine in a network server, network parameters indicative of application support capabilities of the network server to an application server (Dolin, Figure 10, 1015, [0021], [0054]-[0056], [0073], Transmitting, by the transmitter of the network server, request parameters/profile data for networking services, from the network server 120 to an application server 130), 
wherein the application server hosts an application (Dolin, Figure 1, 130, [0028], The application server 130 hosts an application); 
based on the network parameters, receiving a list of application parameters from the application server, for routing data packets to the application server (Dolin, [0021], [0054]-[0056], [0070]-[0075], Based on the parameters, receiving a response of aggregated/list profile data from the application server); and 
storing the list of application parameters for being used use while routing the data packets to the application server (Dolin, Figure 1, 140, [0007], [0073], Storing the data store aggregated/list of profile/parameter data).

Dolin does not explicitly disclose the list is a prioritized list. 

However, Florance discloses the list is a prioritized list (Florance, [0042], [0044], [0062]-[0063], The ranked list).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dolin with the list is a prioritized list as taught by Florance to provide more relevant results. 

As for claim 16, Dolin does not explicitly disclose:
Providing one or more application parameters from the prioritized list of application parameters to a client device, for being used use in routing the data packets to the application server.

However, Florance discloses providing one or more application parameters from the prioritized list of application parameters to a client device, for being used use in routing the data packets to the application server (Florance, FIG. 1, [0043], Forwarding the ranked listing to the client device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dolin with providing one or more application parameters from the prioritized list of application parameters to a client device, for being used use in routing the data packets to the application server as taught by Florance to provide more relevant results. 

Allowable Subject Matter

4.	Claims 3-4, 14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Arnold, US 2011/0296031 FIG. 3 and paragraph [0029] disclose the application server responding with an adaptation message indicating the type of communication service provided by the application server along with other parameters such as quality of service requirements

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469